 

 

 

NEITHER THE ISSUANCE NOR SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGlN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

Principal Amount: $150,000.00 Issue Date: September 11, 2017

 

 

 

PROMISSORY NOTE

FOR VALUE RECEIVED, AIM EXPLORATION, INC., a Nevada corporation (hereinafter
called the "Borrower"), hereby promises to pay to the order of L2 CAPITAL, LLC,
a Kansas limited liability company, or registered assigns (the "Holder") the
principal sum of

$150,000.00 (the "PrincipalAmount"), together with interest at the rate of eight
percent (8%) per annum, at maturity or upon acceleration or otherwise, as set
forth herein (the "Note"). The maturity date shall be twelve (12) months from
the Issue Date (the " Maturity Date"), and is the date upon which the principal
sum, as well as any accrued and unpaid interest and other fees, shall be due and
payable. This Note is being issued by the Borrower to the Holder as a commitment
fee, pursuant to that certain $5,000,000.00equity purchase agreement of even
date (the "EPA"). This Note may not be prepaid in whole or in part except as
otherwise explicitly set forth herein. Any amount of principal or interest on
this Note, which is not paid by the Maturity Date, shall bear interest at the
rate of the lesser of (i) twenty four percent (24%) per annum or (ii) the
maximum amount allowed by law, from the due date thereof until the same is paid
("Default Interest"). Interest shall commence accruing on the date that the Note
is fully paid and shall be computed on the basis of a 365-day year and the
actual number of days elapsed. All payments due hereunder (to the extent not
converted into the Borrower's common stock (the "Common Stock") in accordance
with the terms hereof) shall be made in lawful money of the United States of
America. All payments shall be made at such address as the Holder shall
hereafter give to the Borrower by written notice made in accordance with the
provisions of this Note. Whenever any amount expressed to be due by the terms of
this Note is due on any day which is not a business day, the same shall instead
be due on the next succeeding

 

 1 

 

 

day which is a business day and, in the case of any interest payment date which
is not the date on which this Note is paid in full, the extension of the due
date thereof shall not be taken into account for purposes of determining the
amount of interest due on such date. As used in this Note, the term "business
day'' shall mean any day other than a Saturday, Sunday or a day on which
commercial banks in the city of New York, New York are authorized or required by
law or executive order to remain closed.

 

This Note is free from all taxes, liens, claims and encumbrances with resp·ect
to the issue thereof and shall not be subject to preemptive rights or other
similar rights of shareholders of the Borrower and will not impose personal
liability upon the holder thereof.

 

The following additional terms shall also apply to this Note:

 

ARTICLE I. CONVERSION RIGHTS

 

1.1       Conversion Right. The Holder shall have the right at any time on or
after an Event of Default (as defined herein) occurs under the Note, to convert
all or any part of the outstanding and unpaid principal amount and accrued and
unpaid interest of this Note into fully paid and non-assessable shares of Common
Stock, as such Common Stock exists on the Issue Date, or any shares of capital
stock or other securities of the Borrower into which such Common Stock shall
hereafter be changed or reclassified at the conversion price (the "Conversion
Price") determined as provided herein (a "Conversion"); provided. however, that
in no event shall the Holder be entitled to convert any portion of this Note in
excess of that portion of this Note upon conversion of which the sum of (1) the
number of shares of Common Stock beneficially owned by the Holder and its
affiliates (other than shares of Common Stock which may be deemed beneficially
owned through the ownership of the unconverted portion of the Notes or the
unexercised or unconverted portion of any other security of the Borrower subject
to a limitation on conversion or exercise analogous to the limitations contained
herein) and (2) the number of shares of Common Stock issuable upon the
conversion of the portion of this Note with respect to which the determination
of this proviso is being made, would result in beneficial ownership by the
Holder and its affiliates of more than 4.99% of the outstanding shares of Common
Stock. For purposes of the proviso to the immediately preceding sentence,
beneficial ownership shall be determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act"), and
Regulations 13D-G thereunder, except as otherwise provided in clause (I) of such
proviso. The number of shares of Common Stock to be issued upon each conversion
of this Note shall be determined by dividing the Conversion Amount (as defined
below) by the applicable Conversion Price then in effect on the date specified
in the notice of conversion, in the form attached hereto as Exhibit A (the
"Notice of Conversion"), delivered to the Borrower by the Holder in accordance
with Section 1.4 below; provided that the Notice of Conversion is submitted by
facsimile or e-mail (or by other means resulting in, or reasonably expected to
result in, notice) to the Borrower before 6:00 p.m., New York, New York time on
such conversion date (the "Conversion Date"). The term "Conversion Amount"
means, with respect to any conversion of this Note, the sum of (1) the principal
amount of this Note to be converted in such conversion plus (2) at the Holder's
option, accrued and unpaid interest, if any, on such principal amount at the
interest rates provided in this Note to the

 

 2 

 

 

Conversion Date, plus (3) at the Holder's option, Default Interest, if any, on
the amounts referred to in the immediately preceding clauses (1) and/or (2) plus
(4) at the Holder's option, any amounts owed to the Holder pursuant to Sections
1.3 and 1.4(g) hereof.

 

12Conversion Price.

 

(a)    Calculation of Conversion Price. The Conversion Price shall be the
Variable Conversion Price (as defined herein) (subject, in each case, to
equitable adjustments for stock splits, stock dividends or rights offerings by
the Borrower relating to the Borrower's securities or the securities of any
subsidiary of the Borrower, combinations, recapitalization, reclassifications,
extraordinary distributions and similar events) (also subject to adjustment as
further described herein). The "Variable Conversion Price" shall mean 60%
multiplied by the Market Price (as defined herein) (representing a discount rate
of 40%). "Market Price" means the lowest one (1) Trading Price (as defined
below) for the Common Stock during the thirty (30) Trading Day period ending, in
Holder's sole discretion on each conversion, on either (i) the last complete
Trading Day prior to the Conversion Date or (ii) the Conversion Date. "Trading
Price" means, for any security as of any date, the lowest traded price on the
Over-the- Counter Pink Marketplace, OTCQB, or applicable trading market (the
"OTCQB") as reported by a reliable reporting service ("Reporting Service")
designated by the Holder (i.e. www.Nasdaq.com) or, if the OTCQB is not the
principal trading market for such security, on the principal securities exchange
or trading market where such security is listed or traded or, if the·lowest
intraday trading price of such security is not available in any of the foregoing
manners, the lowest intraday price of any market makers for such security that
are quoted on the OTC Markets. If the Conversion Price on the date in which the
Holder actually receives the Conversion Shares (each a "Share Delivery Date") is
less than the Conversion Price in the respective Notice of Conversion, then the
Conversion Price in the respective Notice of Conversion shall be retroactively
adjusted downward to equal the Conversion Price on the Share Delivery Date. If
the Trading Price cannot be calculated for such security on such date in the
manner provided above, the Trading Price shall be the fair market value as
mutually determined by the Borrower and the holders of a majority in interest of
the Notes being converted for which the calculation of the Trading Price is
required in order to determine the Conversion Price of such Notes. "Trading Day"
shall mean any day on which the Common Stock is tradable for any period on the
OTCQB, or on the principal securities exchange or other securities market on
which the Common Stock is then being traded. Each time an Event of Default (as
defined herein) occurs while this Note is outstanding, an additional discount of
five percent (5%) shall be factored into the Variable Conversion Price. All
expenses incurred by Holder, for the issuance and clearing of the Common Stock
into which this Note is convertible into, shall immediately and automatically be
added to the balance of the Note at such time as the expenses are incurred by
Holder.

 

Each time, while this Note is outstanding, the Borrower enters into a Section
3(a)(9) Transaction (as defined herein) (including but not limited to the
issuance of new promissory notes or of a replacement promissory note), or
Section 3(a)(IO) transaction (as defined herein), in which any 3rd party bas the
right to convert monies owed to that 3rd party (or receive shares pursuant to a
settlement or otherwise) at a discount to market greater than the Variable
Conversion Price in effect at that time (prior to all other applicable
adjustments in the Note),

 

 3 

 

 

then the Variable Conversion Price shall be automatically adjusted to such
greater discount percentage (prior to all applicable adjustments in this Note)
until this Note is no longer outstanding. Each time, while this Note is
outstanding, the Borrower enters into a Section 3(a)(9) Transaction (including
but not limited to the issuance of new promissory notes or of a replacement
promissory note), or Section 3(a)(10) Transaction, in which any 3rd party has a
look back period greater than the look back period in effect under the Note at
that time, then the Holder's look back period shall automatically be adjusted to
such greater number of days until this Note is no longer outstanding. The
Borrower shall give written notice to the Holder, with the adjusted Variable
Conversion Price and/or adjusted look back period (each adjustment that is
applicable due to the triggering event), within one (1) business day of an event
that requires any adjustment described in the two immediately preceding
sentences. So long as this Note is outstanding, if any security of the Borrower
contains any term more favorable to the holder of such security or with a term
in favor of the holder of such security that was not similarly provided to the
Holder in this Note, then the Borrower shall notify the Holder of such
additional or more favorable term and such term, at Holder's option, shall
become a part of the transaction documents with the Holder.

 

If at any time the Conversion Price as determined hereunder for any conversion
would be less than the par value of the Common Stock, then at the sole
discretion of the Holder, the Conversion Price hereunder may equal such par
value for such conversion and the Conversion Amount for such conversion may be
increased to include Additional Principal, where "Additional Principal" means
such additional amount to be added to the Conversion Amount to the extent
necessary to cause the number of conversion shares issuable upon such conversion
to equal the same number of conversion shares as would have been issued had the
Conversion Price not been adjusted by the Holder to the par value price

 

(b)           Authorized Shares. The Borrower covenants that during the period
the conversion right exists, the Borrower will reserve from its authorized and
unissued Common Stock a sufficient number of shares, free from preemptive
rights, to provide for the issuance of Common Stock upon the full conversion of
this Note. The Borrower is required at all times to have authorized and reserved
three times the number of shares that is actually issuable upon full conversion
of the Note (based on the Conversion Price of the Notes in effect from time to
time)(the "Reserved Amount"). The Reserved Amount shall be increased from time
to time in accordance with the Borrower's obligations hereunder. The Borrower
represents that upon issuance, such shares will be duly and validly issued,
fully paid and non- assessable. In addition, if the Borrower shall issue any
securities or make any change to its capital structure which would change the
number of shares of Common Stock into which the Notes shall be convertible at
the then current Conversion Price, the Borrower shall at the same time make
proper provision so that thereafter there shall be a sufficient number of shares
of Common Stock authorized and reserved, free from preemptive rights, for
conversion of the outstanding Notes. The Borrower (i) acknowledges that it has
irrevocably instructed its transfer agent to issue certificates for the Common
Stock issuable upon conversion of this Note, and agrees that its issuance of
this Note shall constitute full authority to its officers and agents who are
charged with the duty of executing stock certificates to execute and issue the
necessary certificates for shares of Common Stock in accordance with the terms
and conditions of this Note.

 

 4 

 

 

If, at any time the Borrower does not maintain the Reserved Amount it will be
considered an Event of Default under Section 3.2 of the Note.

 



 

13Method of Conversion.

 

(a)   Mechanics of Conversion. Subject to Section 1.1, this Note may be
converted by the Holder in whole or in part at any time on or after an Event of
Default occurs under the Note, by submitting to the Borrower a Notice of
Conversion (by facsimile, e-mail or other reasonable means of communication
dispatched on the Conversion Date prior to 6:00 p.m., New York, New York time)
and (B) subject to Section l.4(b), surrendering this Note at the principal
office of the Borrower.

 

(b)   Surrender of Note Upon Conversion. Notwithstanding anything to the
contrary set forth herein, upon conversion of this Note in accordance with the
terms hereof, the Holder shall not be required to physically surrender this Note
to the Borrower unless the entire unpaid principal amount of this Note is so
converted. The Holder and the Borrower shall maintain records showing the
principal amount so converted and the dates of such conversions or shall use
such other method, reasonably satisfactory to the Holder and the Borrower, so as
not to require physical surrender of this Note upon each such conversion. In the
event of any dispute or discrepancy, such records of the Borrower shall,
primafacie, be controlling and determinative in the absence of manifest error.
Notwithstanding the foregoing, if any portion of this Note is converted as
aforesaid, the Holder may not transfer this Note unless the Holder first
physically surrenders this Note to the Borrower, whereupon the Borrower will
forthwith issue and deliver upon the order of the Holder a new Note of like
tenor, registered as the Holder (upon payment by the Holder of any applicable
transfer truces) may request, representing in the aggregate the remaining unpaid
principal amount of this Note . The Holder and any assignee, by acceptance of
this Note, acknowledge and agree that, by reason of the provisions of this
paragraph, following conversion of a portion of this Note, the unpaid and
unconverted principal amount of this Note represented by this Note may be less
than the amount stated on the face hereof.

 

(c)   Payment of Taxes. The Borrower shall not be required to pay any tax which
may be payable in respect of any transfer involved in the issue and delivery of
shares of Common Stock or other securities or property on conversion of this
Note in a name other than that of the Holder (or in street name), and the
Borrower shall not be required to issue or deliver any such shares or other
securities or property unless and until the person or persons (other than the
Holder or the custodian in whose street name such shares are to be held for the
Holder's account) requesting the issuance thereof shall have paid to the
Borrower the amount of any such tax or shall have established to the
satisfaction of the Borrower that such tax has been paid.

 

(d)    Delivery of Common Stock Upon Conversion. Upon receipt by the Borrower
from the Holder of a facsimile transmission or e-mail (or other reasonable means
of communication) of a Notice of Conversion meeting the requirements for
conversion as provided

 

 5 

 

 

in this Section 1.4, the Borrower shall issue and deliver or cause to be issued
and delivered to or upon the order of the Holder certificates for the Common
Stock issuable upon such conversion within two (2) business days after such
receipt (the "Deadline") (and, solely in the case of conversion of the entire
unpaid principal amount hereof, surrender of this Note) in accordance with the
terms hereof.

(e)   Obligation of Borrower to Deliver Common Stock. Upon receipt by the
Borrower of a Notice of Conversion, the Holder shall be deemed to be the holder
of record of the Common Stock issuable upon such conversion, the outstanding
principal amount and the amount of accrued and unpaid interest on this Note
shall be reduced to reflect such conversion, and, unless the Borrower defaults
on its obligations under this Article I, all rights with respect to the portion
of this Note being so converted shall forthwith terminate except the right to
receive the Common Stock or other securities, cash or other assets, as herein
provided, on such conversion. If the Holder shall have given a Notice of
Conversion as provided herein, the Borrower's obligation to issue and deliver
the certificates for Common Stock shall be absolute and unconditional,
irrespective of the absence of any action by the Holder to enforce the same, any
waiver or consent with respect to any provision thereof, the recovery of any
judgment against any person or any action to enforce the same, any failure or
delay in the enforcement of any other obligation of the Borrower to the holder
of record, or any setoff, counterclaim, recoupment, limitation or termination,
or any breach or alleged breach by the Holder of any obligation to the Borrower,
and irrespective of any other circumstance which might otherwise limit such
obligation of the Borrower to the Holder in connection with such conversion. The
Conversion Date specified in the Notice of Conversion shall be the Conversion
Date so long as the Notice of Conversion is received by the Borrower before 6:00
p.m., New York, New York time, on such date.

 

(f)     Delivery of Common Stock by Electronic Transfer. In lieu of delivering
physical certificates representing the Common Stock issuable upon conversion,
provided the Borrower is participating in the Depository Trust Company ("DTC")
Fast Automated Securities Transfer ("FAST") program, upon request of the Holder
and its compliance with the provisions contained in Section 1.1 and in this
Section 1.4, the Borrower shall use its best efforts to cause its transfer agent
to electronically transmit the Common Stock issuable upon conversion to the
Holder by crediting the account of Holder's Prime Broker with DTC through its
Deposit Withdrawal Agent Commission ("DWAC") system.

 

(g)    Failure to Deliver Common Stock Prior to Deadline. Without in any way
limiting the Holder's right to pursue other remedies, including actual damages
and/or equitable relief, the parties agree that if delivery of the Common Stock
issuable upon conversion of this Note is not delivered by the Deadline (other
than a failure due to the circumstances described in Section 1.3 above, which
failure shall be governed by such Section) the Borrower shall pay to the Holder
$1,000 per day in cash, for each day beyond the Deadline that the Borrower fails
to deliver such Common Stock (unless such failure results from war, acts of
terrorism, an epidemic, or natural disaster). Such cash amount shall be paid to
Holder by the fifth day of the month following the month in which it has accrued
or, at the option of the Holder (by written notice to the Borrower by the first
day of the month following the month in which it

 

 6 

 

 

has accrued), shall be added to the principal amount of this Note, in which
event interest shall accrue thereon in accordance with the terms of this Note
and such additional principal amount shall be convertible into Common Stock in
accordance with the terms of this Note. The Borrower agrees that the right to
convert is a valuable right to the Holder. The damages resulting from a failure,
attempt to frustrate, interference with such conversion right are difficult if
not impossible to qualify. Accordingly the parties acknowledge that the
liquidated damages provision contained in this Section 1.4(g) are justified.

 

1.4       Concerning the Shares. The shares of Common Stock issuable upon
conversion of this Note may not be sold or transferred unless (i) such shares
are sold pursuant to an effective registration statement under the Act or (ii)
the Borrower or its transfer agent shall have been furnished with an opinion of
counsel (which opinion shall be in form, substance and scope customary for
opinions of counsel in comparable transactions) to the effect that the shares to
be sold or transferred may be sold or transferred pursuant to an exemption from
such registration or (iii) such shares are sold or transferred pursuant to Rule
144 under the Act (or a successor rule) ("Rule 144") or (iv) such shares are
transferred to an "affiliate" (as defined in Rule 144) of the Borrower who
agrees to sell or otherwise transfer the shares only in accordance with this
Section 1.5 and who is an Accredited Investor. Except as otherwise provided (and
subject to the removal provisions set forth below), until such time as the
shares of Common Stock issuable upon conversion of this Note have been
registered under the Act or otherwise may be sold pursuant to Rule 144 without
any restriction as to the number of securities as of a particular date that can
then be immediately sold, each certificate for shares of Common Stock issuable
upon conversion of this Note that has not been so included in an effective
registration statement or that has not been sold pursuant to an effective
registration statement or an exemption that permits removal of the legend, shall
bear a legend substantially in the following form, as appropriate:

 

"NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WIDCH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR

OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES."

 

The legend set forth above shall be removed and the Borrower shall issue to the
Holder a new certificate therefore free of any transfer legend if (i) the
Borrower or its transfer

 

 7 

 

 

agent shall have received an opinion of counsel, in form, substance and scope
customary for opinions of counsel in comparable transactions, to the effect that
a public sale or transfer of such Common Stock may be made without registration
under the Act, which opinion shall be accepted by the Borrower so that the sale
or transfer is effected or (ii) in the case of the Common Stock issuable upon
conversion of this Note, such security is registered for sale by the Holder
under an effective registration statement filed under the Act or otherwise may
be sold pursuant to Rule 144 without any restriction as to the number of
securities as of a particular date that can then be immediately sold. In the
event that the Borrower does not accept the opinion of counsel provided by the
Holder with respect to the transfer of Securities pursuant to an exemption from
registration, such as Rule 144 or Regulation S, at the Deadline, it will be
considered an Event of Default pursuant to Section 3.2 of the Note.

 

15       [Intentionally Omitted].

 

1.6       Status as Shareholder. Upon submission of a Notice of Conversion by a
Holder, (i) the shares covered thereby (other than the shares, if any, which
cannot be issued because their issuance would exceed such Holder's allocated
portion of the Reserved Amount or Maximum Share Amount) shall be deemed
converted into shares of Common Stock and (ii) the Holder's rights as a Holder
of such converted portion of this Note shall cease and terminate, excepting only
the right to receive certificates for such shares of Common Stock and to any
remedies provided herein or otherwise available at law or in equity to such
Holder because of a failure by the Borrower to comply with the terms of this
Note. Notwithstanding the foregoing, if a Holder has not received certificates
for all shares of Common Stock prior to the tenth (10th) business day after the
expiration of the Deadline with respect to a conversion of any portion of this
Note for any reason, then (unless the Holder otherwise elects to retain its
status as a holder of Common Stock by so notifying the Borrower) the Holder
shall regain the rights of a Holder of this Note with respect to such
unconverted portions of this Note and the Borrower shall, as soon as
practicable, return such unconverted Note to the Holder or, if the Note has not
been surrendered, adjust its records to reflect that such portion of this Note
has not been converted. In all cases, the Holder shall retain all of its rights
and remedies (including, without limitation, (i) the right to receive Conversion
Default Payments pursuant to Section 1.3 to the extent required thereby for such
Conversion Default and any subsequent Conversion Default and (ii) the right to
have the Conversion Price with respect to subsequent conversions determined in
accordance with Section 1.3) for the Borrower's failure to convert this Note.

 

ARTICLE ll. CERTAIN COVENANTS

 

2.1                                                  Distributions on Capital
Stock. So long as the Borrower shall have any obligation under this Note, the
Borrower shall not without the Holder's written consent

(a) pay , declare or set apart for such payment, any dividend or other
distribution (whether in cash, property or other securities) on shares of
capital stock other than dividends on shares of Common Stock solely in the form
of additional shares of Common Stock or (b) directly or indirectly or through
any subsidiary make any other payment or distribution in respect of its capital
stock except for distributions pursuant to any shareholders' rights plan which
is approved by a majority of the Borrower's disinterested directors.

 

 8 

 

 



2.2                                                  Restriction on Stock
Repurchases. So long as the Borrower shall have any obligation under this Note,
the Borrower shall not without the Holder's written consent redeem, repurchase
or otherwise acquire (whether for cash or in exchange for property or other
securities or otherwise) in any one transaction or series of related
transactions any shares of capital stock of the Borrower or any warrants, rights
or options to purchase or acquire any such shares.

 

ARTICLE III. EVENTS OF DEFAULT

 

If any of the following events of default (each, an "Event of Default") shall
occur:

 

3.1                                                  Failure to Pay Principal or
Interest. The Borrower fails to pay the principal hereof or interest thereon
when due on this Note, which shall be due on the earlier of (i) the Maturity
Date and (ii) upon acceleration or otherwise.

 

3.2                                                  Conversion and the Shares.
The Borrower fails to reserve a sufficient amount of shares of common stock as
required under the terms of this Note (including Section 1.3 of this Note),
fails to issue shares of Common Stock to the Holder (or announces or threatens
in writing that it will not honor its obligation to do so) upon exercise by the
Holder of the conversion rights of the Holder in accordance with the terms of
this Note, fails to transfer or cause its transfer agent to transfer (issue)
(electronically or in certificated form) shares of Common Stock issued to the
Holder upon conversion of or otherwise pursuant to this Note as and when
required by this Note, the Borrower directs its transfer agent not to transfer
or delays, impairs, and/or hinders its transfer agent in transferring (or
issuing) (electronically or in certificated form) shares of Common Stock to be
issued to the Holder upon conversion of or otherwise pursuant to this Note as
and when required by this Note, or fails to remove (or directs its transfer
agent not to remove or impairs, delays, and/or hinders its transfer agent from
removing) any restrictive legend (or to withdraw any stop transfer instructions
in respect thereof) on any shares of Common Stock issued to the Holder upon
conversion of or otherwise pursuant to this Note as and when required by this
Note (or makes any written announcement, statement or threat that it does not
intend to honor the obligations described in this paragraph) and any such
failure shall continue uncured (or any written announcement, statement or threat
not to honor its obligations shall not be rescinded in writing) for two (2)
business days after the Holder shall have delivered a Notice of Conversion. It
is an obligation of the Borrower to remain current in its obligations to its
transfer agent. It shall be an event of default of this Note, if a conversion of
this Note is delayed, hindered or frustrated due to a balance owed by the
Borrower to its transfer agent. If at the option of the Holder, the Holder
advances any funds to the Borrower's transfer agent in order to process a
conversion, such advanced funds shall be paid by the Borrower to the Holder
within five (5) business days, either in cash or as an addition to the balance
of the Note, and such choice of payment method is at the discretion of the
Borrower.

 

3.3                                                  Breach of Covenants. The
Borrower breaches any material covenant or other material term or condition
contained in this Note and any collateral documents and such breach continues
for a period of three (3) days after written notice thereof to the

 

 9 

 

 

Borrower from the Holder or after five (5) days after the Borrower should have
been aware of the breach.

 

3.4                                                 Breach of Representations
and Warranties. Any representation or warranty of the Borrower made herein or in
any agreement, statement or certificate given in writing pursuant hereto or in
connection herewith, shall be false or misleading in any material respect when
made and the breach of which has (or with the passage of time will have) a
material adverse effect on the rights of the Holder with respect to this Note.

 

3.5                                                 Receiver or Trustee. The
Borrower or any subsidiary of the Borrower shall make an assignment for the
benefit of creditors, or apply for or consent to the appointment of a receiver
or trustee for it or for a substantial part of its property or business, or such
a receiver or trustee shall otherwise be appointed.

 

3.6                                                 Judgments. Any money
judgment, writ or similar process shall be entered or filed against the Borrower
or any subsidiary of the Borrower or any of its property or other assets for
more than $100,000, and shall remain unvacated, unbonded or unstayed for a
period of ten (10) days unless otherwise consented to by the Holder, which
consent will not be unreasonably withheld.

 

3.7                                                 Bankruptcy. Bankruptcy,
insolvency, reorganization or liquidation proceedings or other proceedings,
voluntary or involuntary, for relief under any bankruptcy law or any law for the
relief of debtors shall be instituted by or against the Borrower or any
subsidiary of the Borrower.

 

3.8                                             . Delisting of Common Stock. The
Borrower shall fail to maintain the listing or quotation of the Common Stock on
the OTCQB or an equivalent replacement exchange, the Nasdaq Global Market, the
Nasdaq Capital Market, the New York Stock Exchange, or the NYSE MKT.

 

3.9                                                 Failure to Comply with the
Exchange Act. The Borrower shall fail to comply with the reporting requirements
of the Exchange Act (including but not limited to becoming delinquent in its
filings), and/or the Borrower shall cease to be subject to the reporting
requirements of the Exchange Act.

 

3.10                                             Liquidation . Any dissolution,
liquidation, or winding up of Borrower or any substantial portion of its
business.

 

3.11                                             Cessation of Operations. Any
cessation of operations by Borrower or Borrower admits it is otherwise generally
unable to pay its debts as such debts become due, provided, however, that any
disclosure of the Borrower's ability to continue as a

"going concern" shall not be an admission that the Borrower cannot pay its debts
as they become due.

 

3.12Financial Statement Restatement. The Borrower replaces its

 

 10 

 

 

auditor, or any restatement of any financial statements filed by the Borrower
with the SEC for any date or period from two years prior to the Issue Date of
this Note and until this Note is no longer outstanding, if the result of such
restatement would, by comparison to the unrestated financial statement, have
constituted a material adverse effect on the rights of the Holder with respect
to this Note.

 

3.13                                                       Failure to Draw Down.
The Borrower fails to deliver a put notice to the Holder pursuant to the EPA
during the initial six (6) month period immediately following the Issue Date.

 

3.14                                                       Replacement of
Transfer Agent. 1n the event that the Borrower replaces its transfer agent, and
the Borrower fails to provide prior to the effective date of such replacement, a
fully executed Irrevocable Transfer Agent Instructions (including but not
limited to the provision to irrevocably reserve shares of Common Stock in the
Reserved Amount) signed by the successor transfer agent to Borrower and the
Borrower that reserves the greater of

(i) the total amount of shares previously held in reserve for the Note with the
Borrower's immediately preceding transfer agent and (ii) the Reserved Amount.

 

3.15                                                       Cross-Default.
Notwithstanding anything to the contrary contained in this Note or the other
related or companion documents, a breach or default by the Borrower of any
covenant or other term or condition contained in any of the other financial
instrument, including but not limited to all convertible promissory notes,
currently issued, or hereafter issued, by the Borrower, to the Holder or any 3rd
party (the "Other Agreements"), after the passage of all applicable notice and
cure or grace periods, shall, at the option of the Holder, be considered a
default under this Note, in which event the Holder shall be entitled to apply
all rights and remedies of the Holder under the terms of this Note by reason of
a default under said Other Agreement or hereunder. Cross-defaults will not apply
as to any indebtedness subject to litigation, at the Issue Date, between the
Borrower and any other third party.

 

3.16                                                       Inside Information.
Any attempt by the Borrower or its officers, directors, and/or affiliates to
transmit, convey, disclose, or any actual transmittal, conveyance, or disclosure
by the Borrower or its officers, directors, and/or affiliates of, material
non-public information concerning the Borrower, to the Holder or its successors
and assigns, which is not immediately cured by Borrower's filing of a Form 8-K
pursuant to Regulation FD on that same date.

 

3.17                                                      No Bid. At any time
while this Note is outstanding, the lowest Trading Price on the OTCQB or other
applicable principal trading market for the Common Stock is equal to or less
than $0.001.

 

3.18                                                      Prohibition on Debt
and Variable Securities. So long as the Note is outstanding, the Borrower shall
not, without written consent of the Investor, issue any Variable Security (as
defined herein), unless (i) the Borrower is permitted to pay off the Note in
cash at the time of the issuance of the respective Variable Security and (ii)
the Borrower pays off the Note, pursuant to the terms of the Note, in cash at
the time of the issuance of the respective

 

 11 

 

 

Variable Security. A Variable Security shall mean any security issued by the
Borrower (other than this note or other notes with the Holder) that (i) has or
may have conversion rights of any kind, contingent, conditional or otherwise in
which the number of shares that may be issued pursuant to such conversion right
varies with the market price of the common stock; (ii) is or may become
convertible into common stock (including without limitation convertible debt,
warrants or convertible preferred stock), with a conversion or exercise price
that varies with the market price of the common stock, even if such security
only becomes convertible or exercisable following an event of default, the
passage of time, or another trigger event or condition; or (iii) was issued or
may be issued in the future in exchange for or in connection with any contract,
security, or instrument, whether convertible or not, where the number of shares
of common stock issued or to be issued is based upon or related in any way to
the market price of the common stock, including, but not limited to, common
stock issued in connection with a Section 3(a)(9) exchange, a Section 3(a)(l0)
settlement, or any other similar settlement or exchange.

 

3.19                                                      Failure to Repay Upon
Qualified Offering. The Borrower fails to repay this Note, in its entirety,
pursuant to the terms of the Note, with funds received from its next completed
offering of $1,000,000.00 or more (consummated on or after the Issue Date).

 

UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT SPECIFIED IN SECTION 3.2, THE NOTE
SHALL BECOME IMMEDIATELY DUE AND PAYABLE AND THE BORROWER SHALL PAY TO THE
HOLDER, IN FULL SATISFACTION OF ITS OBLIGATIONS HEREUNDER, AN AMOUNT EQUAL TO:
(Y) THE DEFAULT SUM

(AS DEFINED HEREIN); MULTIPLIED BY (Z) TWO (2). Upon the occurrence of any Event
of Default specified in Sections 3.1, 3.3, 3.4, 3.5, 3.6, 3.7, 3.8, 3.9, 3.10,
3.11, 3.12, 3.13, 3.14,

3.15, 3.16, 3.17, 3.18, and/or 3.19, the Note shall become immediately due and
payable and the Borrower shall pay to the Holder, in full satisfaction of its
obligations hereunder, an amount equal to 140% (plus an additional 5% per each
additional Event of Default that occurs hereunder) multiplied by the then
outstandingentire balance of the Note (including principal and accrued and
unpaid interest) plus Default Interest, if any. plus any amounts owed to the
Holder pursuant to Sections 1.4(g) hereof (collectively, in the aggregate of all
of the above, the "Default Sum"), and all other amounts payable hereunder shall
immediately become due and payable, all without demand, presentment or notice,
all of which hereby are expressly waived, together with all costs, including,
without limitation, legal fees and expenses, of collection, and the Holder shall
be entitled to exercise all other rights and remedies available at law or in
equity.

 

The Holder shall have the right at any time, to require the Borrower, to
immediately issue, in lieu of the Default Amount, the number of shares of Common
Stock of the Borrower equal to the Default Amount divided by the Conversion
Price then in effect, subject to issuance in tranches due to the beneficial
ownership limitations contained in this Note.

 

ARTICLE IV . MISCELLANEOUS

 

4.1       Failure or Indulgence Not Waiver. No failure or delay on the part of
the Holder in the exercise of any power, right or privilege hereunder shall
operate as a

 

 12 

 

 

waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privileges. All rights and remedies existing hereunder are
cumulative to, and not exclusive of, any rights or remedies otherwise available.

 

42       Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, facsimile, or electronic mail addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand
delivery, upon electronic mail delivery, or delivery by facsimile, with accurate
confirmation generated by the transmitting facsimile machine, at the address or
number designated below (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received) or (b) on the second business day
following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur. The addresses for such communications shall be:

 

If to the Borrower, to:

 

AIM EXPLORATION, INC.

170 S. Green Valley Pkwy, Suite 300 Henderson, NV 89012

e-mail: bob.todhunter@aimexploration.com If to the Holder:

L2 CAPITAL, LLC

8900 State Line Rd., Suite 410

Leawood, KS 66206

e-mail: investments@ltwocapital.com

 

43       Amendments. This Note and any provision hereof may only be amended by
an instrument in writing signed by the Borrower and the Holder. The term "Note"
and all reference thereto, as 'used throughout this instrument, shall mean this
instrument as originally executed, or if later amended or supplemented, then as
so amended or supplemented.

 

4.4       Assignability. This Note shall be binding upon the Borrower and its
successors and assigns, and shall inure to be the benefit of the Holder and its
successors and assigns. Each transferee of this Note must be an "accredited
investor" (as defined in Rule 501(a) of the 1933 Act). Notwithstanding anything
in this Note to the contrary, this Note may be

 

 13 

 

 

pledged as collateral in connection with a bona fide margin account or other
lending arrangement.

45       Cost of Collection. If default is made in the payment of this Note, the
Borrower shall pay the Holder hereof costs of collection, including reasonable
attorneys' fees.

 

 

4.6                                                    Governing Law. This Note
shall be governed by and construed in accordance with the laws of the State of
Nevada without regard to principles of conflicts of laws. Any action brought by
either party against the other concerning the transactions contemplated by this
Note shall be brought only in the state and/or federal courts of Johnson County,
Kansas. The parties to this Note hereby irrevocably waive any objection to
jurisdiction and venue of any action instituted hereunder and shall not assert
any defense based on lack of jurisdiction or venue or based upon forum non
conveniens. The Borrower and Holder waive trial by jury. Toe prevailing party
shall be entitled to recover from the other party its reasonable attorney's fees
and costs. In the event that any provision of this Note or any other agreement
delivered in connection herewith is invalid or unenforceable under any
applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision of any agreement. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any suit, action or proceeding in connection with this Agreement or
any other Transaction Document by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law.

 

4.7                                                    Certain Amounts. Whenever
pursuant to this Note the Borrower is required to pay an amount in excess of the
outstanding principal amount (or the portion thereof required to be paid at tbat
time) plus accrued and unpaid interest plus Default Interest on such interest,
the Borrower and the Holder agree that the actual damages to the Holder from the
receipt of cash payment on this Note may be difficult to determine and the
amount to be so paid by the Borrower represents stipulated damages and not a
penalty and is intended to compensate the Holder in part for loss of the
opportunity to convert this Note and to earn a return from the sale of shares of
Common Stock acquired upon conversion of this Note at a price in excess of the
price paid for such shares pursuant to this Note. The Borrower and the Holder
hereby agree that such amount of stipulated damages is not plainly
disproportionate to the possible loss to the Holder from the receipt of a cash
payment without the opportunity to convert this Note into shares of Common
Stock.

 

4.8                                                    Remedies. The Borrower
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Holder, by vitiating the intent and

 

 14 

 

 

purpose of the transaction contemplated hereby. Accordingly, the Borrower
acknowledges that the remedy at law for a breach of its obligations under this
Note will be inadequate and agrees, in the event of a breach or threatened
breach by the Borrower of the provisions of this Note, that the Holder shall be
entitled, in addition to all other available remedies at law or in equity, and
in addition to the penalties assessable herein, to an injunction or injunctions
restraining, preventing or curing any breach of this Note and to enforce
specifically the terms and provisions thereof, without the necessity of showing
economic loss and without any bond or other security being required.

4.9                                                      Repayment.
Notwithstanding anything to the contrary contained in this Note, the Borrower
may repay any amount outstanding under this Note, at any time after the Issue
Date, by making a payment to the Holder of an amount in cash equal to 135%
multiplied the amount that the Borrower is repaying. In order to repay this
Note, the Borrower shall provide notice to the Holder ten (10) business days
prior to such respective repayment date, and the Holder must receive such
repayment within twelve (12) business days of the Holder's receipt of the
respective repayment notice, but not sooner than ten (10) business days from the
date of notice (the "Repayment Period"). The Holder may convert the Note in
whole or in part at any time during the Repayment Period, subject to the tenns
and conditions of this Note.

 

4.10                                              Section 3(a)O0) Transactions.
If at any time while this Note is outstanding, the Borrower enters into a
transaction structured in accordance with, based upon, or related or pursuant
to, in whole or in part, Section 3(a)(l0) of the Securities Act (a "3(a)(10)
Transaction"), then a liquidated damages charge of 100% of the outstanding
principal balance of this Note at that time, will be assessed and will become
immediately due and payable to the Holder, either in the form of cash payment,
an addition to the balance of the Note, or a combination of both forms of
payment, as determined by the Holder.

 

4.11[Intentionally Omitted].

 

4.12(Intentionally Omitted].

 

4.13                                               Terms of Future Financings.
So long as this Note is outstanding, upon any issuance by the Borrower or any of
its subsidiaries of any security with any term more favorable to the holder of
such security or with a term in favor of the holder of such security that was
not similarly provided to the Holder in this Note (except with respect to any
other security issued to, or any other agreement with, the Holder), then the
Borrower shall notify the Holder of such additional or more favorable term and
such term, at Holder's option,

shall become a part of the transaction documents with the Holder. The types of
terms contained in another security that may be more favorable to the holder of
such security include, but are not limited to, terms addressing conversion
discounts, prepayment rate, conversion look back periods, interest rates,
original issue discounts, stock sale price, private placement price per share,
and warrant coverage.

 

4.14                                               Usury. If it shall be found
that any interest or other amount deemed interest due hereunder violates the
applicable law governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum rate of interest permitted
under applicable law. The Borrower covenants (to the extent that it may lawfully
do so) that it shall not at any time insist upon, plead, or in any manner
whatsoever claim or take the benefit or advantage of, any stay, extension or
usury law or other law which would prohibit or forgive the Borrower from paying
all or any portion of the principal of or interest on this Note as contemplated
herein, wherever enacted, now or at any time hereafter in force, or which may
affect the covenants or the performance of this Note, and the Borrower (to the
extent it may lawfully do so) hereby expressly waives all benefits or advantage
of any such law, and covenants that it will not, by resort to any such law,
hinder, delay or impede the execution of any power

herein granted to the Holder, but will suffer and permit the execution of every
such as though no such law has been enacted.

 15 

 

 

IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by
its duly authorized officer this September 11, 2017.

 

AIM EXPLORATION, INC.

 

 

By: /s/ James Todhunter

Name: James Todhunter

Title: Chief Executive Officer

 

 16 

 

 

 

 

EXHIBIT A - NOTICE OF CONVERSION

 

The undersigned hereby elects to convert $_ _ _ _

principal amount of the

Note (defined below) into that number of shares of Common Stock to be issued
pursuant to the conversion of the Note ("Common Stock") as set forth below, of
AIM EXPLORATION, INC., a Nevada corporation (the "Borrower") according to the
conditions of the promissory note of the Borrower dated as of September 11, 2017
(the ''Note"), as of the date written below. No fee will be charged to the
Holder for any conversion, except for transfer taxes, if any.

 

Box Checked as to applicable instructions:

 

[ ] The Borrower shall electronically transmit the Common Stock issuable
pursuant to this Notice of Conversion to the account of the undersigned or its
nominee with DTC through its Deposit Withdrawal Agent Commission system ("DWAC
Transfer").

 

Name of DTC Prime Broker: Account Number:

 

[ ] The undersigned hereby requests that the Borrower issue a certificate or
certificates for the number of shares of Common Stock set forth below (which
numbers are based on the Holder's calculation attached hereto) in the name(s)
specified immediately below or, if additional space is necessary, on an
attachment hereto:

 

L2 CAPITAL, LLC

8900 State Line Rd., Suite 410

Leawood, KS 66206

e-mail: investments@ltwocapital.com

 

Date of Conversion:

Applicable Conversion Price: $_ _ _

Number of Shares of Common Stock to be Issued

Pursuant to Conversion of the Notes: Amount of Principal Balance Due remaining

Under the Note after this conversion:

 

L2 CAPITAL, LLC

 

By:

Name:-------------

Title:-------------

Date: -------------

 



 17 

 

 